UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7412


WILLIAM ORLANDO SMITH,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00295-RAJ-RJK)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Orlando Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Orlando Smith seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Smith’s 28 U.S.C. § 2254 (2018)

petition as an unauthorized, successive § 2254 petition. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A)

(2018). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Smith has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2